United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Conneaut, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1221
Issued: February 24, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 23, 2013 appellant, through counsel, filed a timely appeal from a March 26,
2013 decision of the Office of Workers’ Compensation Programs (OWCP) that denied his claim
for an additional schedule award. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
decision.
ISSUE
The issue is whether appellant has a left upper extremity impairment greater than five
percent.
On appeal appellant’s attorney asserts that the March 26, 2013 decision is contrary to fact
and law.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On January 17, 2009 appellant, then a 42-year-old letter carrier, injured his left elbow and
back when he fell while delivering mail on January 17, 2009. He stopped work that day. An
April 22, 2009 magnetic resonance imaging (MRI) scan study of the left elbow demonstrated
intrasubstance tearing superimposed upon moderate grade common extensor tendinosis. OWCP
accepted the conditions of left elbow contusion, left hip contusion and lumbosacral strain.
Appellant was placed on the periodic compensation rolls. On June 11, 2009 Dr. William Asa
Seeds, a Board-certified orthopedic surgeon, performed a left elbow extensor tendon repair.
Appellant returned to part-time modified duty on October 19, 2009. In a January 4, 2010
report, Dr. Seeds noted the accepted conditions and that appellant complained of occasional pain.
Physical examination demonstrated full range of motion of all joints of the left upper extremity
with no instability and 5/5 strength. Reflexes and sensation were intact. Dr. Seeds advised that
appellant could return to full-time work and follow-up as needed. On January 5, 2010 appellant
began full-time, full-duty work.
On September 24, 2010 appellant, through his attorney, requested a schedule award. In a
September 8, 2010 report, Dr. William N. Grant, a Board-certified internist, performed an
impairment rating in accordance with the sixth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (hereinafter A.M.A., Guides).2 Dr. Grant
advised that appellant had reached maximum medical improvement on the day of his
examination. Appellant had a QuickDASH score of 77 for the left upper extremity. Regarding
appellant’s left elbow impairment, Table 15-33, Elbow/Forearm Range of Motion, provided that
supination of 30 degrees yielded two percent upper extremity impairment; pronation of 20
degrees yielded three percent impairment; and that flexion and extension were within normal
limits, for a total left elbow impairment of five percent. Regarding left arm epicondylitis, under
Table 15-20, Brachial Plexus Impairment, appellant had a class 3 impairment due to complex
regional pain syndrome, with a default impairment rating of 43 percent. He indicated that
appellant had a functional history modifier of 3 due to a QuickDASH score and pain symptoms
and a physical examination modifier of 3 due to a severe problem per Table 15-6, which yielded
a net adjustment of zero, or a total 43 percent upper extremity impairment for brachial plexus
injury. Dr. Grant combined the 43 percent brachial plexus impairment and the five percent
elbow range of motion impairment, finding a total 46 percent left arm impairment. Regarding
the right and left legs, he identified a class 2 impairment under Table 16-12, Peripheral Nerve
Impairment, for a moderate motor deficit of the sciatic nerve, which had a default rating of 25
percent for each lower extremity. Dr. Grant concluded that his opinion was based on appellant’s
history, physical examination and the A.M.A., Guides.
In an October 14, 2010 report, Dr. Brian M. Tonne, an OWCP medical adviser and
orthopedic surgeon, reviewed the medical record. He was unable to render an opinion regarding
the extent of permanent impairment. Dr. Tonne noted that the accepted conditions were left
elbow contusion, left hip contusion, and lumbosacral strain, which were mild, soft tissue injuries
that would generally be expected to resolve within approximately six weeks. He also noted that
2

A.M.A., Guides (6th ed. 2008).

2

appellant underwent surgery for an extensor tear, which was a more significant injury.
Dr. Tonne discussed Dr. Grant’s report, stating that he provided an impairment rating based upon
the conditions of complex regional pain syndrome of the upper extremity and bilateral peripheral
nerve impairments of the lower limbs, which had not been accepted as employment related.
Further, Dr. Grant’s opinion was not consistent with that of appellant’s treating physician,
Dr. Seeds, who noted on January 4, 2010 that appellant had normal, pain-free bilateral upper
extremity range of motion and released him to full duty. Dr. Tonne was unable to provide an
impairment rating based on Dr. Grant’s report. He recommended a second-opinion evaluation.
On October 21, 2011 OWCP accepted enthesopathy of the left elbow region. On
February 8, 2012 it referred appellant to Dr. Manhal Ghanma, a Board-certified orthopedic
surgeon, for a second-opinion evaluation.3 In a February 23, 2012 report, Dr. Ghanma noted the
history of injury and his review of the medical record. He provided examination findings and
advised that maximum medical improvement was reached by January 5, 2011. Dr. Ghanma
stated that appellant’s left elbow evaluation was performed, based on the accepted condition of
enthesopathy of the left elbow, and that the lower extremity evaluation was based on the
accepted conditions of left hip contusion and the lumbosacral sprain. He advised that there was
insufficient documentation in the medical record to support that appellant had any preexisting
impairment of the left hip, the left elbow or the lumbosacral joint. Under Table 15-4, Elbow
Regional Grid, of the sixth edition of the A.M.A., Guides, for a diagnosis of lateral epicondylitis,
appellant had a class 1 impairment with a default grade of C, which yielded a five percent upper
extremity impairment. Dr. Ghanma found a grade modifier of two for functional history, based
on a QuickDASH score of 60; and modifiers of one for physical examination and clinical studies.
He then applied the net adjustment formula, finding a plus one modifier, which represented six
percent upper extremity impairment for the left elbow condition. With respect to appellant’s
lower extremities, Dr. Ghanma found that the left hip contusion was a class 0 impairment under
Table 16-4, Hip Regional Grid, which yielded no impairment. Regarding the accepted
lumbosacral strain, he advised that a review of the physical examination findings of both lower
extremities demonstrated no joint abnormalities and no evidence of motor or sensory deficit that
would entitle appellant to any impairment for the lower extremities. Dr. Ghanma concluded that
appellant had six percent left upper extremity impairment and no impairment of either lower
extremity.
On March 22, 2012 Dr. Nabil Angley, an OWCP medical adviser Board-certified in
orthopedic surgery, reviewed the record. He agreed that maximum medical improvement was
reached on January 5, 2010 and with Dr. Ghanma’s conclusion that appellant had no impairment
of either lower extremity. Under Table 15-4, appellant had a six percent right upper extremity
impairment.
OWCP determined that a conflict in medical evidence was created between the opinions
of Dr. Grant, an attending internist, and Dr. Ghanma who provided a second-opinion evaluation
for OWCP, and Drs. Tonne and Angley, OWCP’s medical advisers, regarding appellant’s left
3

OWCP initially indicated that a conflict in medical evidence had been created between the opinions of Dr. Grant
and Dr. Tonne. However, in an August 6, 2012 memorandum to file, OWCP indicated that Dr. Ghanma would be
considered a second-opinion physician.

3

upper extremity impairment and referred appellant to Dr. James D. Brodell, a Board-certified
orthopedic surgeon, for an impartial evaluation.
In a June 6, 2012 report, Dr. Brodell noted his review of the statement of accepted facts
and the case record. He reported the history of injury and appellant’s complaint of longstanding, intermittent aching and stiffness about the lateral aspect of the left elbow which was
worse with repetitive use and in damp, cold weather, that he had a tendency to drop things, and
that on rare occasion he had numbness and tingling in the fingers of the left hand. Dr. Brodell
provided physical examination findings, noting that tenderness was present over the lateral
epicondyle and extensor origin of the left elbow. Active and passive ranges of motion were
normal, with increased pain with resisted wrist flexion and extension. There was no visible
atrophy and no abnormal neurovascular findings. Dr. Brodell advised that he took AP and lateral
x-rays of the left elbow which demonstrated no significant underlying bony or joint abnormality.
He diagnosed lateral enthesopathy, left elbow, status postsurgical repair, and indicated that
maximum medical improvement was reached on January 4, 2010 when appellant was released to
full duty by Dr. Seeds. Dr. Brodell indicated that, under Table 15-4, for a diagnosis of
epicondylitis, status postsurgical release, appellant had a class 1 impairment, which had a default
value of five percent. He found modifiers of one for functional history and physical
examination, noting that appellant reported very little difficulty with activities of daily living and
had been working his regular job for several years, and that strength and elbow range of motion
were normal on physical examination with no visible atrophy. Dr. Brodell indicated that the
clinical studies modifier was zero, based on appellant’s x-ray studies. He also noted that
appellant had no symptoms or signs of a brachial plexus lesion or complex regional pain
syndrome. Dr. Brodell applied the net adjustment formula, finding an adjustment of minus one
to grade B and concluded that appellant had four percent impairment of the left arm.
In a July 10, 2012 report, Dr. Tonne, an OWCP medical adviser, agreed with
Dr. Brodell’s assessment that maximum medical improvement was reached on January 4, 2010.
He indicated that Dr. Grant provided an impairment rating based on conditions that were not
accepted as employment related, noting that he concluded that appellant had 46 percent left
upper extremity impairment. Dr. Tonne also noted that Dr. Ghanma, OWCP’s referral physician,
found six percent left upper extremity impairment, whereas Dr. Brodell, the referee physician,
opined that appellant had four percent left arm impairment. He indicated that the appropriate
diagnosis to be used under Table 15-4 was lateral epicondylitis, status postsurgical release,
which yielded a class 1 impairment diagnosis which had a default value of five percent.
Dr. Tonne agreed with Dr. Brodell’s conclusion that appellant had grade modifiers of one for
functional history and physical examination but disagreed with Dr. Brodell’s finding of a zero
modifier for clinical studies. He, instead, found a modifier of one for clinical studies, noting that
there was an MRI scan study that confirmed the accepted diagnosis. After applying the net
adjustment formula, Dr. Tonne found a zero adjustment, or class 1, grade C, or five percent
impairment of the left upper extremity.
In an August 6, 2012 decision, appellant was granted a schedule award for five percent
impairment of the left arm, for a total of 15.6 weeks, to run from January 16 to May 5, 2010.
Appellant, through his attorney, timely requested a hearing that was held on December 18, 2012.
At the hearing, counsel argued that, as Dr. Ghanma found six percent left upper extremity

4

impairment, appellant should at least be awarded that amount. He also indicated that he felt 13
percent impairment would be more correct.
In a March 26, 2013 decision, an OWCP hearing representative affirmed the August 6,
2012 decision. The hearing representative found that, in his June 6, 2012 report, Dr. Brodell
explained his conclusion that appellant had a four percent left upper extremity impairment under
the A.M.A., Guides, and that Dr. Tonne, OWCP’s medical adviser, discussed his conclusion that
appellant was entitled to an additional percentage, based on the MRI scan diagnosis of lateral
epicondylitis.
LEGAL PRECEDENT
The schedule award provision of FECA,4 and its implementing federal regulations,5 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.6 For decisions after
February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate schedule awards.7
For decisions issued after May 1, 2009, the sixth edition will be used.8
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).9 Under the sixth edition, for upper extremity impairments the evaluator
identifies the impairment class for the diagnosed condition (CDX), which is then adjusted by
grade modifiers based on Functional History (GMFH), Physical Examination (GMPE) and
Clinical Studies (GMCS).10 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) +
(GMCS - CDX).11 The sixth edition of the A.M.A., Guides also provides that, under certain
circumstances, range of motion may be selected as an alternative approach in rating impairment.

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id. at § 10.404(a).

7

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

8

FECA Bulletin No. 09-03 (issued March 15, 2009).

9

A.M.A., Guides, supra note 2 at 3, section 1.3, “The International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.”
10

Id. at 385-419.

11

Id. at 411.

5

An impairment rating that is calculated using range of motion may not be combined with a
diagnosis-based impairment and stands alone as a rating.12
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.13 The implementing regulations
state that, if a conflict exists between the medical opinion of the employee’s physician and the
medical opinion of either a second opinion physician or an OWCP medical adviser, OWCP shall
appoint a third physician to make an examination. This is called a referee examination, and
OWCP will select a physician who is qualified in the appropriate specialty and who has no prior
connection with the case.14 When there exist opposing medical reports of virtually equal weight
and rationale and the case is referred to an impartial medical specialist for the purpose of
resolving the conflict, the opinion of such specialist, if sufficiently well rationalized and based
upon a proper factual background, must be given special weight.15
OWCP procedures provide that if a case has been referred for a referee evaluation to
resolve the issue of permanent impairment based on a conflict between appellant’s physician and
an OWCP medical adviser, it is necessary to route the file to a different OWCP medical adviser
for review.16 The procedures further provide that, while an OWCP medical adviser may review
the opinion of a referee specialist in a schedule award case, the resolution of the conflict is the
specialist’s responsibility and not that of OWCP’s medical adviser. OWCP’s medical adviser
should not resolve the conflict of medical opinion or attempt to clarify or expand the opinion of
the medical referee. If clarification is necessary, a supplementary report should be obtained from
the referee specialist.17
ANALYSIS
The Board finds that this case is not in posture for decision. OWCP accepted that
appellant sustained a left elbow contusion, left hip contusion, lumbosacral strain and
enthesopathy of the left elbow region. On August 6, 2012 appellant was granted a schedule
award for a five percent impairment of the left arm.18

12

Id. at 390. The A.M.A., Guides explains that diagnoses in the grid that may be rated using range of motion are
followed by an asterisk.
13

5 U.S.C. § 8123(a); see Y.A., 59 ECAB 701 (2008).

14

20 C.F.R. § 10.321.

15

V.G., 59 ECAB 635 (2008).

16

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(g) (February 2013).
17

Id. at Chapter 2.808.6(g)(1, 2); see K.O., Docket No. 11-814 (issued December 21, 2011); Robert R. Lemay, 56
ECAB 341 (2005).
18

Appellant has not argued that he is entitled to a schedule award for any lower extremity impairment.

6

In May 2012 OWCP determined that a conflict in medical evidence arose between
Dr. Grant, an attending physician, and Drs. Ghanma and Angley and Tonne, an OWCP referral
physician and OWCP’s medical advisers. OWCP referred appellant to Dr. Brodell for an
impartial evaluation.
In a report dated June 6, 2012, Dr. Brodell noted his review of the statement of accepted
facts and medical record. He provided physical examination findings, diagnosed lateral
enthesopathy of the left elbow, status postsurgical repair, and provided an impairment evaluation
in accordance with the A.M.A., Guides. Dr. Brodell found that, under Table 15-4, Elbow
Regional Grid,19 for a diagnosis of epicondylitis, status postsurgical release, appellant had a class
1 impairment, which had a default value of five percent.20 He applied the grade modifiers and
net adjustment formula,21 to find modifiers of one for functional history and physical
examination, and a zero modifier for clinical studies. This yielded a net adjustment of minus
one. Dr. Brodell then found that, in accordance with Table 15-4, this moved the default grade of
C one position to the left, for a grade of B, which yielded a four percent impairment of the left
lower extremity.
On July 10, 2012 Dr. Tonne, an OWCP medical adviser, reviewed Dr. Brodell’s report.
The record, however, establishes that he previously reviewed the record on October 14, 2010,
and his opinion was cited by OWCP as being on one side of the conflict in medical evidence.
Dr. Tonne agreed with Dr. Brodell’s impairment findings, except that Dr. Tonne noted that
appellant had a left elbow MRI scan study that confirmed the accepted diagnosis. He stated that
appellant therefore had a modifier of 1 for clinical studies and concluded that, after applying the
net adjustment formula, under Table 15-4 the default value or five percent was a more
appropriate impairment rating. On August 6, 2012 appellant was granted a schedule award for
five percent impairment. This was affirmed by an OWCP hearing representative on
March 26, 2013.
The Board finds that Dr. Tonne, OWCP’s medical adviser, previously reviewed the case
in 2010 and was on one side of conflict in medical evidence. OWCP procedures and Board
precedent support that where a referee examination is arranged to resolve a conflict created
between a claimant’s physician and an OWCP medical adviser with respect to a schedule award
issue, the same OWCP medical adviser should not review the referee specialist’s report. Rather,
a different OWCP medical adviser or consultant should review the file.22 It was therefore error
for OWCP to refer Dr. Brodell’s June 6, 2012 report to Dr. Tonne.
Moreover, when a case has been referred for an impartial evaluation to resolve the issue
of impairment, a medical adviser should not resolve the conflict of medical opinion or attempt to
clarify or expand upon the opinion of the medical referee.23 In this case, Dr. Tonne modified
19

A.M.A., Guides, supra note 2 at 398-400.

20

Id. at 399.

21

Id. at 405-12.

22

See Federal (FECA) Procedure Manual, supra note 16; Richard R. Lemay, supra note 17.

23

Supra note 17.

7

Dr. Brodell’s opinion that appellant had four percent impairment. He found that appellant had a
modifier of 1 for clinical studies and had a five percent left arm impairment.
The case will therefore be remanded for OWCP to obtain a supplemental report from
Dr. Brodell, the impartial specialist, who should be provided with a copy of the August 22, 2009
left elbow MRI scan study and asked to further address appellant’s modifier under clinical
studies. Upon receipt of Dr. Brodell’s supplemental report and such further development as
deemed necessary, OWCP shall issue an appropriate decision.
CONCLUSION
The Board finds this case is not in posture for decision regarding the degree of
appellant’s left upper extremity impairment.
ORDER
IT IS HEREBY ORDERED THAT the March 26, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for
proceedings consistent with this opinion of the Board.
Issued: February 24, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

